IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0756
                              Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GOWUN PARK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dallas County, Brad McCall, Judge.



      The State appeals the suppression of all statements Gowun Park made to

officers at her condominium and in subsequent police interviews. AFFIRMED IN

PART, REVERSED IN PART, AND REMANDED.




      Gina Messamer and Tammy Gentry of Parrish Kruidenier Dunn Gentry

Brown Bergmann & Messamer, L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.




      Heard by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       The State charged Gowun Park with first-degree murder and first-degree

kidnapping in connection with the death of her husband. Park moved to suppress

statements she made to law enforcement officers. The district court granted the

motion. On the State’s interlocutory appeal, we must decide (1) whether Park was

in “custody” at her condominium; (2) whether Park knowingly, intelligently, and

voluntarily waived her Miranda rights during her first interrogation at the police

station; (3) whether the detectives who questioned Park during the first police

station interrogation made improper promises of leniency; and (4) whether

suppression of Park’s statements during her second, third, and fourth interviews

with law enforcement officers was required if improper promises of leniency were

made during the first station interview.

I.     Custody—Home Questioning

       Park called 911 to report that her husband was unconscious. Paramedics

responded and began cardio-pulmonary resuscitation. Shortly thereafter, four

West Des Moines police officers, including a detective who later questioned Park

at the police station, arrived at the condominium. Body cameras documented the

encounter. Ultimately, officers transported Park to the police station for further

questioning.

       Park moved to suppress all statements she made at her condominium on

the ground that the officers’ questioning violated her right against self-incrimination

under the Fifth Amendment to the United States Constitution. She cited Miranda

v. Arizona, 384 U.S. 436, 444 (1966), which held, “[T]he prosecution may not use

statements, whether exculpatory or inculpatory, stemming from custodial
                                          3


interrogation of the defendant unless it demonstrates the use of procedural

safeguards effective to secure the privilege against self-incrimination.” Those

procedural safeguards have come to be known as “Miranda warnings” or “Miranda

rights.” See State v. Hillery, 956 N.W.2d 492, 501 (Iowa 2021). The Supreme

Court articulated the warnings as follows:

       [The suspect] must be warned prior to any questioning that he has
       the right to remain silent, that anything he says can be used against
       him in a court of law, that he has the right to the presence of an
       attorney, and that if he cannot afford an attorney one will be
       appointed for him prior to any questioning if he so desires.

Miranda, 384 U.S. at 479.

       Applying Miranda, the district court determined “Park was ‘in custody’” in

the condominium. The court acknowledged “she was certainly not under arrest”

but stated “there was significant restraint on her freedom of movement.” The court

concluded, “Because she was not read her Miranda rights before questioning

began, statements made by Park, whether inculpatory or exculpatory, must be

suppressed.”

       On appeal, the State argues Park was not in custody at any time during the

home encounter.       Park responds that she only seeks suppression of the

statements she made twenty-five minutes and twenty seconds into the encounter.

In light of her concession, we will focus on the interactions from that point forward,

reviewing the constitutional issue de novo.

       The legal framework for determining whether a person is in custody is well

established:

              Custody occurs upon formal arrest or under any other
       circumstances where the suspect is deprived of his or her freedom
       of action in any significant way. This standard seeks to apply the
                                          4

       Miranda requirements to coercive atmospheres, not just coercive
       places. It uses a case-by-case evaluation of all the circumstances
       existing at the time of the interrogation.

State v. Schlitter, 881 N.W.2d 380, 395 (Iowa 2016) (internal quotations omitted),

abrogated on other grounds by State v. Crawford, 972 N.W.2d 189, 202 (Iowa

2022). The test is based on “objective circumstances, not the subjective belief of

the officers or the defendant.” State v. Bogan, 774 N.W.2d 676, 680 (Iowa 2009).

Four factors bear on the test: “(1) the language used to summon the individual;

(2) the purpose, place, and manner of interrogation; (3) the extent to which the

defendant is confronted with evidence of her guilt; and (4) whether the defendant

is free to leave the place of questioning.” State v. Countryman, 572 N.W.2d 553,

558 (Iowa 1997).

       It is undisputed that officers did not summon Park; she initiated the

encounter by calling 911.     See State v. Underwood, No. 12-2319, 2014 WL

467576, *4 (Iowa Ct. App. Feb. 5, 2014) (“The police did not summon [the

defendant]. They found him asleep on his living room couch after being let into the

home by [his partner].”); cf. State v. Miranda, 672 N.W.2d 753, 759 (Iowa 2003)

(noting the defendant did not “initiate contact with the police”). Although an officer

later asked Park to move to her bedroom, the officer used conversational language

to summon her, stating, “We can go in here and talk”; “We’re gonna go in here and

talk real quick, okay?”; and “Here we can go in here. Yep, you can bring the water

bottle if you want . . . . Yep, we can go in here and talk, okay? Just go ahead and

step in here.” The first factor, then, supports a determination that the encounter

was noncustodial.
                                        5

      We turn to “the purpose, place, and manner of interrogation.” Countryman,

572 N.W.2d at 558. Twenty-five minutes into the encounter, the officers were still

attempting “to ascertain what had happened,” a consideration that weighs against

a finding of custody. See State v. Tyler, 867 N.W.2d 136, 173 (Iowa 2015).

Although they asked about the circumstances that led to the condition of Park’s

husband, their open-ended questions were not styled to elicit a confession. See

id.; see also State v. Davis, No. 08-1942, 2009 WL 4116322, at *5 (Iowa Ct. App.

Nov. 25, 2009) (stating the manner of questioning was “direct, non-confrontational,

investigative in nature, and not coercive or threatening”).    As discussed, the

questioning took place in Park’s home, a location that is generally deemed to be

noncustodial. See State v. Evans, 495 N.W.2d 760, 762 (Iowa 1993). And, during

the questioning, Park was not deprived of the comforts of home. Cf. Miranda, 672

N.W.2d at 760 (noting defendant was removed from the bedroom where he was

lying down with the lights off, and brought into the living room, where officers

handcuffed and questioned him). True, Park was asked to remain in the bedroom

until paramedics took her husband to the hospital. But she was never handcuffed

and, when she returned to the living room, she freely moved about that area. While

several officers questioned her, they did so sequentially and in a non-coercive

fashion. The purpose, place, and manner of questioning weighs against a finding

of custody.

      On the third factor—whether and to what extent the defendant was

confronted with evidence of guilt—Park points to a comment by the detective that

“this is very weird.” A reasonable person would have viewed the comment as a
                                         6


frank appraisal of the situation rather than a comment on Park’s guilt. The third

factor does not support a finding of custody.

       The final factor assesses “whether the individual was free to leave the place

of questioning.” Schlitter, 881 N.W.2d at 397. “One element of this is the degree

of physical restriction placed on the individual.” Id. Courts examine the exit paths

available to a suspect, whether those paths are blocked by officers, placement of

physical restraints such as handcuffs, and whether officers tell suspects they are

free to leave. See id. at 397–98.

       The officers did not go “to the residence with a preconceived plan to arrest”

Park. See Davis, 2009 WL 4116322, at *5. As noted, they also did not handcuff

her and they allowed her to move about the living room area. Although they

blocked the bedroom door, failed to tell Park she was free to leave the room or the

condominium, and denied her request to go to the hospital, we are not convinced

that conduct transformed an otherwise noncustodial setting into a custodial setting.

Cf. Bogan, 774 N.W.2d at 681 (“Although [the defendant] was allowed to roam

freely in the office area behind the counter, armed police officers remained at the

only exit.”); State v. Itoh, No. 09-0811, 2010 WL 1578527, at *5 (Iowa Ct. App.

Apr. 21, 2010) (“Once the defendant was told to wait, instead of being free to go,

however, the circumstances weigh heavily in favor of the interrogation being

custodial.”).

       On our de novo review, we conclude a reasonable person in Park’s shoes

would not have understood herself to be in custody during the first in-home

encounter. Accordingly, we reverse the suppression of Park’s statements to law

enforcement officers made while she was in the condominium.
                                          7


II.    Waiver of Miranda Rights—First Police Station Interrogation

       Park moved to suppress statements she made during her first police station

interrogation on the ground that she did not knowingly, intelligently, and voluntarily

waive her Miranda rights. She asserted the State could not “carry its burden to

prove [she] had a full awareness of her rights or the consequences of abandoning

her right,” nor could “the State prove that her waiver was a product of a free and

deliberate choice, rather than coercion and deception.” The district court agreed

with Park and set forth the following reasoning:

               Based upon the nature and circumstances of the questioning,
       the Court is unable to conclude Park had a full awareness of both the
       nature of her Miranda rights and the consequences of a decision to
       abandon them. Most telling is her statement, “I’m not so sure,” when
       asked if she understood her rights. Accordingly, Park’s statements
       to officers at the police station on the night of the incident must be
       suppressed.

Again, our review of the court’s ruling is de novo. State v. Palmer, 791 N.W.2d

840, 844 (Iowa 2010).

       The United States Supreme Court described a waiver of Miranda rights as

follows:

       Miranda holds that the defendant may waive effectuation of the rights
       conveyed in the warnings provided the waiver is made voluntarily,
       knowingly and intelligently. The inquiry has two distinct dimensions.
       First, the relinquishment of the right must have been voluntary in the
       sense that it was the product of a free and deliberate choice rather
       than intimidation, coercion, or deception. Second, the waiver must
       have been made with a full awareness of both the nature of the right
       being abandoned and the consequences of the decision to abandon
       it. Only if the totality of the circumstances surrounding the
       interrogation reveal both an uncoerced choice and the requisite level
       of comprehension may a court properly conclude that the Miranda
       rights have been waived.
                                         8

Moran v. Burbine, 475 U.S. 412, 421 (1986) (internal quotation marks and citations

omitted); accord Tyler, 867 N.W.2d at 174 (“In order to execute a valid waiver of

one’s Miranda rights, the waiver must be made knowingly, intelligently, and

voluntarily.”); Palmer, 791 N.W.2d at 845 (requiring State to prove “two facts,” the

first addressing the knowing and intelligent prongs and the second addressing the

voluntary prong).   As with the “in custody” inquiry, “[c]ourts use an objective

standard to determine whether a defendant’s waiver” is knowing, intelligent, and

voluntary. State v. Hajtic, 724 N.W.2d 449, 453–54 (Iowa 2006).

       The State concedes the first police station interview was a custodial

interrogation requiring the reading of Miranda rights and a valid waiver. With

respect to the waiver, the State largely focuses on the knowing and intelligent

prongs. We begin there.

       Park argues her status as a native Korean speaker rendered her Miranda

waiver unknowing and unintelligent. On our de novo review, we disagree. Park

lived in the United States for two decades, obtained her doctorate in the United

States, and was a college professor who taught her courses in English. See id. at

454 (finding a Miranda waiver voluntary where a videotape confirmed the

defendant’s ability to understand English and he had lived in the United States for

six years and attended a public school until eleventh grade); cf. State v. Ortiz, 766

N.W.2d 244, 253 (Iowa 2009) (concluding the State did not meet its burden to show

the defendant waived his Miranda rights knowingly and intelligently where the

State “failed to establish [the defendant] spoke and understood English,” the officer

“gave [the defendant] a written warning that made no sense,” and the literal

translation did not “contain the essence of Miranda”).         When Park did not
                                            9

understand the meaning of a word, she asked for clarification. See Hatjic, 724

N.W.2d at 454 (noting the defendant “showed no reluctance to ask questions if he

did not understand”). Although she initially appeared confused when a detective

said her Miranda rights would be read to her and she equivocated when asked if

she understood the rights, she eventually read the sheet listing those rights and

invoked her right to counsel. We conclude Park’s waiver of her Miranda rights was

knowing and intelligent.

          The more difficult question is whether Park’s waiver of her Miranda rights

was voluntary. Park cites several factors that, in her view, rendered her Miranda

waiver involuntary, including deception by the detectives. We will begin with that

factor.

          “[T]he Fifth Amendment privilege is not concerned with moral and

psychological pressures to confess emanating from sources other than official

coercion.” Colorado v. Connelly, 479 U.S. 157, 170 (1986). “The voluntariness of

a waiver of this privilege has always depended on the absence of police

overreaching, not on ‘free choice’ in any broader sense of the word.” Id.; accord

Tyler, 867 N.W.2d at 174–75 (“[A] Miranda waiver is involuntary only when it is

shown to be the product of police misconduct or overreaching.”). “[A]ny evidence

that the accused was threatened, tricked, or cajoled into a waiver will, of course,

show that the defendant did not voluntarily waive his privilege.” Miranda, 384 U.S.

at 476.

          After Park arrived at the station, two detectives interrogated her. As noted,

one of the detectives was also at Park’s home. There, he fielded ten inquiries from
                                         10


Park about her husband’s condition, as well as a request to go to the hospital, a

request he deflected.

       Before the officers began questioning Park at the police station, the

detective who had interacted with Park at the condominium said, “Ok, I still don’t

know what’s going on with your husband.” In fact, he knew precisely what was

going on—Park’s husband passed away before the detectives began the

interrogation. That initial deceptive statement was not isolated.

       Shortly after the first detective misrepresented the condition of Park’s

husband, Park asked, “Ok, is he ok?” The second detective responded, “We’re

waiting to find out.” He cited a federal privacy law and told Park “the moment I get

a text message or call, I will tell you, ok?” When Park asked again if her husband

was “breathing now,” the second detective responded, “Well, I can’t tell you that. I

don’t know for sure.” His statement, like that of the first detective, was untrue.

       The deception did not end there. The first detective chimed in, “As soon as

we know something we’ll tell you, ok.” The second detective then said, “We need

to ask you some questions and figure out kind of what le[]d up to what’s going on

so we can give the doctors and everybody some information.”

       After these exchanges, the first detective speedily read Park her Miranda

rights. Park questioned her right to remain silent, asking “[u]m, meaning, um” and

“I’m not sure what I . . . .” The first detective gave her a written summary of her

rights, after which Park asked, “Can you talk after I find out about my husband?”

The first detective responded,

        Well, we need, we need to be able to talk to you at the same time
        because maybe you know something that helps him. You know
        what I’m saying? Like, I don’t know your situation. I don’t know his
                                         11

        situation. Could he have eaten something that hurt him, you know?
        Could he had taken a medication that he’s allergic to? We need to
        be able to talk to you and ask you questions to figure out if there’s
        something we can tell the hospital that will help him out. So we gotta
        talk to you now.

(Emphasis added.) Park said “OK” and followed up with, “Then can I talk to doctor

then?” The first detective replied, “Well, the doctors are helping him right now so

we can’t even talk to the doctors right now. Our officers down there are standing

by while they are trying to help him. Ok, because they got to do their job to the

best of their abilities, alright?” Park then asked about the document in front of her.

The second detective explained it was “a legal document” to “make sure” she

understood “her rights” before they talked to her. Park asked, “If I’m willing not to

talk to you right now then can I talk to you later?” The first detective responded,

“Well, we want to talk to you right now, ok.”

       The detectives unquestionably used trickery to get Park to talk. Cf. Tyler,

867 N.W.2d at 175 (noting “the special agents did not engage in any deceptive

tactics during the questioning”). During the suppression hearing, the first detective

was asked why he waited an hour and a half to tell Park her husband had died.

He candidly responded, “Because we still weren’t getting any information from

her.” While the detective’s subjective intent is not dispositive, a reasonable person

in Park’s shoes would surmise that the deception was designed to circumvent her

right to remain silent.

       The detectives’ misrepresentations also masked Park’s right to be warned

that anything she said could be used against her. See Hart v. Att’y Gen. of State

of Fla., 323 F.3d 884, 894 (11th Cir. 2003) (finding a Miranda waiver involuntary

where investigators told the defendant that talking to them “honest[l]y wouldn’t hurt
                                          12

him,” which “contradicted the Miranda warning that anything he said could be used

against him in court”); United States v. Beale, 921 F.2d 1412, 1435 (11th Cir. 1991)

(“It appears that by telling [the defendant] that signing the waiver would not hurt

him the agents contradicted the Miranda warning that a defendant’s statements

can be used against the defendant in court, thereby misleading [the defendant]

concerning the consequences of relinquishing his right to remain silent.”); cf. Tyler,

867 N.N.W.2d at 176 (noting officers asked defendant if she would prefer they

come back later, to which the defendant responded, “You can talk to me”). The

detectives effectively turned Park’s right to remain silent on its head. Their trickery,

employed immediately before and after the first detective read Park the Miranda

warnings, was the single psychological pressure point that the detectives knew

might bear fruit. Cf. Colorado v. Spring, 479 U.S. 564, 574 (1987) (concluding

waiver of Fifth Amendment privilege was voluntary where the defendant alleged

no “coercion of a confession by . . . deliberate means calculated to break [his] will”

(internal quotation marks and citation omitted)).

       We recognize “deception standing alone does not render a waiver of

constitutional rights involuntary as a matter of law unless the deceiving acts

amount to a deprivation of due process.” See State v. Cooper, 217 N.W.2d 589,

597 (Iowa 1974). In Cooper, the court found a prosecutor’s lie about the death of

the defendant’s wife did not rise to the level of a due process violation. Id. at 597.

But the court “call[ed] attention to the fact” that no “false promises of assistance

were made to Cooper if he would give a statement regarding his shooting.” Id. at

595.
                                          13


       That is not the case here. The detectives wove their false assertions about

the condition of Park’s husband into their reading of Park’s Miranda rights, and

they repeatedly underscored the urgency of speaking to them in order to facilitate

his treatment. Their deception amounted to a due process violation.

       Another supreme court opinion, State v. Jacoby, 260 N.W.2d 828, 833

(Iowa 1977), is inapposite for the same reason. There, officers questioned a

suspect who was believed to have shot and killed her husband. Jacoby, 260

N.W.2d at 831–32. They obtained a signed waiver of her Miranda rights. See id.

at 832. After the defendant verbally confessed to the shooting, the officers learned

that the husband passed away. See id. They did not tell the defendant about the

death until she signed a statement of confession. See id. The supreme court

concluded the officers “practiced no substantial deceit relating to the gravity of [the

husband’s] condition or the charges defendant might face” and it did not appear

they “made any promises that defendant would be allowed to visit [the husband]

at the hospital if she cooperated with them at the station.” Id. at 832–33. The

absence of deceit distinguishes Jacoby from the facts of this case.

       While the detectives’ deceit is the most salient factor in finding the Miranda

waiver involuntary, other factors also support our conclusion. Park did not sign the

written waiver form.     Cf. Tyler, 867 N.W.2d at 175 (stating the defendant’s

signature on the waiver form was “strong proof that [the defendant] executed a

voluntary waiver”). And, when one of the detectives belatedly informed Park of her

husband’s death, she broke down, slid off her chair and lay on the floor for an

extended period of time. Cf. id. (noting the defendant “never lost control or had a

breakdown”).
                                         14

       Finally, as will be discussed, the detectives made promises of leniency. Cf.

id. (noting “the special agents never threatened [the defendant], nor did they make

any promises of leniency in exchange for her cooperation”); Jacoby, 260 N.W.2d

at 833 (concluding Miranda waiver was voluntary based in part on the absence of

“any promises that defendant would be allowed to visit [her husband] at the

hospital if she cooperated with them at the station”). Those promises, together with

the officers’ deception about the death of Park’s husband, Park’s failure to sign the

Miranda waiver form, and her reaction to the news of her husband’s death,

rendered the Miranda waiver involuntary. Based on the involuntariness of the

waiver, the district court acted appropriately in suppressing all statements Park

made during the first police station interrogation.

III.   Promises of Leniency—First Police Station Interrogation

       Park asserted her statements during the first police station interrogation had

to be suppressed because they were induced by promises of leniency. The district

court found no “express promise of leniency” but examined “whether the language

used was sufficient to justify a reasonable belief in the accused that if [s]he

confessed [s]he would receive more lenient treatment or some special

consideration not available if [s]he denied [] guilt.” The court found:

               The officers interviewing Park repeatedly assured her they
       were there to help her and protect her. They focused on her status
       as a “battered woman” and told her she was safe with them. They
       said they “get it if he’s hurting you. We don’t want him to hurt you.”
       They told her if she had reacted based on the abuse her husband
       inflicted on her “people would understand that.”

The court further found, “All of these statements, viewed in the context in which

they were made, gave Park false hope that if she simply reacted to an abusive
                                         15


situation, she would not be in trouble.” The court concluded, “[T]he assurances

the officers gave her during the extended interview at the police station amounted

to implied promises of leniency in exchange for her admissions.                  The

circumstances and declarations of the officers were calculated to mislead Park as

to her position and exert an improper influence over her mind.”

       The district court applied an evidentiary test in concluding the officers made

promises of leniency. “The test ‘is whether the language used amounts to an

inducement which is likely to cause the subject to make a false confession.’” State

v. Howard, 825 N.W.2d 32, 40 (Iowa 2012) (quoting State v. Mullin, 85 N.W.2d

598, 602 (Iowa 1957)); accord State v. Madsen, 813 N.W.2d 714, 727 (Iowa 2012)

(quoting State v. Hodges, 326 N.W.2d 345, 349 (Iowa 1982)) (“The line between

admissibility and exclusion seems to be crossed, . . . if the officer also tells the

suspect what advantage is to be gained or is likely from making a confession.”). “If

the district court finds the evidentiary test does not require exclusion, it should []

employ the totality-of-the-circumstances test to ensure the State has met its

burden of establishing that defendant's confession was voluntary.” Madsen, 813

N.W.2d at 726 n.1.     Our review of the district court’s ruling is for corrections of

errors at law. Hillery, 956 N.W.2d at 500 (quoting Howard, 825 N.W.2d at 39).

       The State contends “the challenged statements did not identify benefits to

be given or external consequences to be avoided by confessing.” Park counters,

“The detectives led [her] to believe that they would protect her if she told them she

was abused by her husband and admitted her involvement in his death.”

       Several statements support Park’s contention. One of the detectives said:
                                           16

       And people understand when a woman gets hurt. When she gets
       beat. When she gets choked until she’s going to pass out then
       eventually, you know, just like if I take this bowl of water and I keep
       pouring more water in it. It can only hold so much water. At some
       point it’s going to overflow. Alright, same thing, a woman that’s
       getting abused she can take a little bit here, a little bit there. A little
       bit there it just adds up. It builds up. Eventually it’s going to overflow.
       Something is gonna happen. Something has got to change. So it’s
       reasonable for people to understand. I’m sure you’ve seen lifetime
       movies. There’s tons of lifetime movies out there. A woman gets
       beaten, she’s getting abused by her husband, something happens,
       she takes it into her own hands. She poisons him. She does
       something to make it stop. To make it go away and people get that.
       They related to it. They understand. Now if I was getting treated like
       that, I would do something, too. I would do something to make it
       stop. So if that’s the case, tell us that because people would
       understand that.

(Emphasis added.)      The detective’s assertion that if he—a law enforcement

officer—was “getting treated like that,” he “would do something to make it stop”

and “people would understand that” implied Park would be justified in harming her

husband if he physically abused her. See Howard, 825 N.W.2d at 41 (stating

detective’s “repeated references to getting help combined with his overt

suggestions that after such treatment [the defendant] could rejoin [his family]

conveyed the false impression that if [he] admitted to sexually abusing [the child]

he merely would be sent to a treatment facility similar to that used to treat drug and

alcohol addiction in lieu of further punishment”); State v. Zarate, No. 11-0530, 2012

WL 652449, at *8 (Iowa Ct. App. Feb. 29, 2012) (concluding “the officer's

statements that the prison time [the defendant] would eventually serve for the

crime was ‘up to him’ left the false impression that the suspect would receive more

lenient treatment if he admitted his participation in the armed robbery”); State v.

Dennis, No. 04-1614, 2006 WL 126794, at *2 (Iowa Ct. App. Jan. 19, 2006) (finding

promises of leniency in a detective’s repeated suggestion that, “If you didn’t have
                                           17


the knife in your hand and you didn’t stab the guy, what do you have to worry

about”).

       The detectives pursued this line of questioning for some time. The following

statements are instructive:

              After referring to physical abuse, “We’re trying to help you
               here cause we’re having doctors, we’re having apartment—
               the neighbors in the apartment tell us they have had heard
               fighting over and over and over.”
              “If he was physically beating you, tell us, tell us dear. Tell us
               what happened. Ok, take some drink of water. We are here
               to help you. Hey, hey, shhh, you gotta open your eyes. Ok,
               we’re gonna help you dear.”
              “And nobody deserves that, It’s not your fault, you know, you
               didn’t deserve for him to treat you that way.”
              “Are you a battered woman? If you were doing this to protect
               yourself, then tell us” and “We’re trying to help you. Protect
               you, if you will.”
              “If this was an accident or something. You need to tell us
               that.”
              “[I]f something happened today and then somehow he got
               hurt, that’s okay. If you didn’t mean for him to get hurt. If it
               was his idea . . . and something happened that’s fine. We just
               need to know.”
              “You’re safe with us. You are safe in here.”

(Emphasis added.)

       We recognize promises to help a suspect, when viewed in a vacuum, may

not rise to promises of leniency. See State v. Bunker, 13-0600, 2014 WL 957432,

at *1–2 (Iowa Ct. App. Mar. 12, 2014) (concluding detective’s statement, “I can

only help you if you’re honest with yourself” did not amount to promissory leniency);

State v. Foy, No. 10-1549, 2011 WL 2695308, at *2–3 (Iowa Ct. App. July 13,

2011) (concluding investigator’s statements “[w]e’re not going to be any bit of any

help to you,” if the defendant “did not tell the truth” and “[w]e’re just here simply for

your benefit” did not amount to promises of leniency). But the promises to help
                                          18


Park were tied to the detectives’ repeated suggestion that physical abuse by Park’s

husband propelled and mitigated Park’s conduct. See Mullin, 85 N.W.2d at 600,

602 (concluding an officer’s statement that “[m]ore mercy is going to be granted to

you by the authorities if you tell the truth” crossed the line rather than “skating up

closely to the line,” as the district court found, because “these statements were

such as might well raise in the mind of the accused the hope that if he made the

so-called confession he would receive better treatment, less severe punishment,

and more mercy than if he denied his guilt”); see also State v. McCoy, 692 N.W.2d

6, 29 (Iowa 2005) (finding promissory leniency where a detective stated,

“approximately twenty-two times . . . that if he didn’t pull the trigger, he wouldn’t be

in any trouble”). The detectives’ use of physical abuse by Park’s husband to obtain

a confession and their related offers to help and protect Park amounted to

impermissible promises of leniency.

       The detectives also attempted to elicit a confession by asking Park to

consider the effect of her husband’s death on his parents. Specifically, one of the

detectives stated:

              Cause here’s the thing at some point too we’re gonna have to
       get ahold of his mom and dad and we’re gonna have to explain to
       them what happened, ok, and I don’t know his mom and dad sounds
       like dad beat him. I don’t know if his mom was nice or if his mom
       was mean to him or what not, but we are gonna have to try to explain
       to them what happened. At this point, we don’t understand, but I
       certainly wouldn’t want to tell somebody that their son killed
       themselves if that was not the case. I would think, you know, at least
       they deserve to know what really happened.

Exploitation of relative connections supports a finding of promissory leniency. See

Howard, 825 N.W.2d at 41 (finding reference to ability to rejoin family amounted to

promise of leniency); Madsen, 813 N.W.2d at 718 (finding promissory leniency in
                                          19


the statement, “You don’t want your family . . . to open the Messenger and see

your photograph and see my name saying that you’re under investigation for this,

this, this . . . you want it over with now, right”); State v. Polk, 812 N.W.2d 670, 676

(Iowa 2012) (noting courts “have cried foul when interrogators imply a confession

will” affect their children); Zarate, 2012 WL 652449, at *7 (“In this case, although

[the officer] did not introduce the topic of the suspect’s family into the conversation,

his appeal to [the defendant’s] relationship with his son contributed to the

overbearing of the suspect’s will at the time of his confession.”).

       It is worth noting that the detectives did not revoke their promises of

leniency.   See State v. Kase, 344 N.W.2d 223, 226 (Iowa 1984) (noting the

promises of leniency “had not been retracted prior to [the defendant’s] statements

on” the following day). While the State asserts the detectives accused Park of

lying toward the end of the interrogation and their accusation amounted to a

revocation of any promises of leniency, precedent requires more explicit

disclaimers. See Howard, 825 N.W.2d at 41 (noting that the detective “did not

counter [a] false impression with any disclaimer that he could make no promises”);

State v. Whitsel, 339 N.W.2d 149, 153 (Iowa 1983) (noting law enforcement

officers “emphasized . . . that they could not make any promises or give any

guarantee”).

       “Under our evidentiary test, a confession can never be received in evidence

where the prisoner has been influenced by any threat or promise.” Madsen, 813

N.W.2d at 724 (internal quotation marks and citations omitted). The promise

renders a confession involuntary under the law of evidence. See State v. Quintero,

480 N.W.2d 50, 52 (Iowa 1992) (“Our cases have long reversed criminal
                                          20


convictions for admitting involuntary confessions. The rule was developed, not as

a constitutional principle, but because the law has no way of measuring the

improper influence or determining its effect on the mind of the accused. . . . We

hold that [the defendant’s] involuntary confession was inadmissible, not on the

basis of a constitutional principle, but as a matter of the law of evidence.”); Mullin,

85 N.W.2d at 603 (“[T]he officer’s statements must be held to have legally

prevented the confession from being free and voluntary, and it should therefore

have been rejected by the court. For this reason, and this reason alone, the

conviction must be set aside and the defendant granted a new trial.”); see also

Hillery, 956 N.W.2d at 499 (“[A] confession can never be received in evidence

where the prisoner has been influenced by any threat or promise. This per se rule

deters police from using a tactic that might induce the innocent to confess falsely.”

(internal quotation marks and citation omitted)). Because the promises of leniency

rendered Park’s statements in the first interrogation involuntary, the district court

did not err in suppressing them.

       As discussed in Part II, the involuntary Miranda waiver required suppression

of all the statements made during the first interrogation. Accordingly, we need not

address the State’s assertion that promises of leniency alone would require

suppression of only those statements made after the promises were made. See

Howard, 825 N.W.2d at 39–40. We also need not address the State’s contention

that statements made after the promises of leniency should not have been

suppressed because the statements were “denials rather than admissions.”
                                         21


IV.    Effect of Promises of Leniency on Subsequent Interviews

       Following the first interrogation, Park was allowed to leave. She voluntarily

returned to the police station just under eight hours after the first interview. She

was re-interviewed by the same detectives and was again allowed to leave at its

conclusion. Two days later, the detectives interviewed Park a third time at her

condominium. The following day, Park again returned to the station for a fourth

interview.

       The district court suppressed Park’s statements from these interviews,

concluding “the taint” of the “implied promises” of leniency made during the first

interview “carried over to all of the subsequent interviews.” Citing Oregon v.

Elstad, 470 U.S. 298, 305 (1985), the State argues the court’s approach “only

applies when the initial statements were involuntary.” We agree. But, in Elstad,

the Court took pains to emphasize that an initial un-Mirandized statement was un-

coerced. See Elstad, 470 U.S. at 314 (stating, “Absent deliberately coercive or

improper tactics in obtaining the initial statement, the mere fact that a suspect has

made an unwarned admission does not warrant a presumption of compulsion”).

The Court stated, “There is a vast difference between the direct consequences

flowing from coercion of a confession by physical violence or other deliberate

means calculated to break the suspect’s will and the uncertain consequences of

disclosure of a ‘guilty secret’ freely given in response to an unwarned but

noncoercive question, as in this case.” Id. at 312. As discussed, the detectives in

this case employed deception and promises of leniency during the first interview

to elicit statements from Park. And, in contrast to Elstad, where the officers cured

the “procedural” infirmity by later Mirandizing the defendant, the officers here did
                                           22


not disclaim the promises of leniency. Those promises rendered her statements

during the first interrogation involuntary, making it entirely appropriate for the

district court to apply the “taint” theory to subsequent interviews.

       Several factors are relevant to this theory. “When a prior statement is

actually coerced, the time that passes between confessions, the change in place

of interrogations, and the change in identity of the interrogators all bear on whether

that coercion has carried over into the second confession.” Id. at 310 (citations

omitted). Other evidence may be used “when intervening events or circumstances

independent of the primary illegality have so attenuated the causal connection as

to dissipate the taint of the unlawful police action.” State v. Hamilton, 335 N.W.2d

154, 158 (Iowa 1983) (citation omitted).

       As noted, the second interview was conducted at the police station just

hours after the first by the same detectives who promised leniency during the first

interrogation. Although Park came in voluntarily, the effect of the earlier promises

had not dissipated. If anything, the interview highlighted the continuing weight

those promises carried. The promises “created a lingering motivation for [the

defendant] to keep talking during the subsequent interviews.” Zarate, 2012 WL

652449, at *9. The State cites no intervening events that might have disrupted the

effect of the initial promises of leniency. We conclude the district court did not err

in suppressing Park’s statements made during the second interview.

       The same holds true for the third and fourth interviews. A minimal amount

of time elapsed between those interviews and the first interrogation. They were

conducted by the same detectives. Although the third interview took place in

Park’s condominium, nothing about that setting ameliorated the earlier promises
                                        23


of leniency. We conclude the district court did not err in suppressing Park’s

statements made during the third and fourth interviews.

V.    Disposition

      We affirm the district court’s suppression of all statements made during the

first, second, third, and fourth interviews.   We reverse the suppression of all

statements made after officers entered Park’s condominium in response to the 911

call. We remand for further proceedings.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.